Citation Nr: 1314815	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-12 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a skin disorder claimed as psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to January 1988, January 1991 to June 1991, August 1997 to May 1998, March 2001 to December 2001, and January 2003 to April 2004.  He also served in the Army Reserves from 1988 until 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from January 1986 to January 1988, January 1991 to June 1991, including service in Southwest Asia in support of Operation Desert Storm, August 1997 to May 1998, March 2001 to December 2001, and from January 2003 to April 2004, including service in Kuwait and Iraq in support of Operation enduring Freedom.  

The Veteran claims that he has psoriasis that had its onset in service in 1991, to include as a result of environmental exposures while he was serving in Iraq.  He further alleges that his psoriasis condition was aggravated by his service in Kuwait and Iraq from 2003 to 2004.

On his January 2010 substantive appeal, the Veteran requested a Board hearing, but did not specify whether he was requesting a central office, local RO, or videoconference hearing.  In March 2013, the Board sent a letter to the Veteran requesting that he clarify whether he wanted a Board hearing, and if so, which type of hearing was being requested.  The Veteran's brother clarified that the Veteran was requesting a videoconference Board hearing.  He also submitted a copy of the Veteran's orders indicating that he was to report to duty in August 2012 for a period of 400 days.  He was to have been deployed to Afghanistan in support of Operation Enduring Freedom in October 2012.  As the Veteran is currently unavailable for a hearing VA may wish to defer action on the claim until he is available.  See VAOGCPREC 10-2004 (2004).  In the event that the Veteran does not wish to defer action on his claim other options that may be pursued pursuant to 38 C.F.R. § 20.700 are the submission of a written statement to be considered by the Board in deciding the appeal; the representative may submit an audio cassette for transcription or written argument in the form of a brief which will be carefully considered by the Board in its review of the appeal; or the representative may submit a motion to appear alone and personally present argument to the Board on the Veteran's behalf if he cannot appear.  Such motions are granted only when "good cause" is shown.    

Accordingly, the case is REMANDED for the following action:

The Veteran has requested that a videoconference Board hearing be scheduled.  As the Veteran is currently on active duty for a period of 400 days from August 2012, the RO may wish to defer scheduling of the hearing until the Veteran's return.  If, however, the Veteran does not wish to defer action on his claim, the RO may inform him of other options that can be pursued pursuant to 38 C.F.R. § 20.700, including the submission of a written statement to be considered by the Board in deciding the appeal; the submission by the representative of an audio cassette for transcription or written argument in the form of a brief appeal; or the representative may submit a motion to appear alone and personally present argument to the Board on the Veteran's behalf if he cannot appear.  Such motions are granted only when "good cause" is shown.  

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


